PER CURIAM.
Justices ORR, WAINWRIGHT, and EDMUNDS did not participate in the consideration or decision of this case. The remaining members of the Court were equally divided, with two members voting to affirm the decision of the Court of Appeals and two members voting to reverse. Therefore, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Reese v. Barbee, 350 N.C. 60, 510 S.E.2d 374 (1999); Nesbit v. Howard, 333 N.C. 782, 429 S.E.2d 730 (1993).
AFFIRMED.